DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claim 1 in the Amendment filed June 29, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
All rejections made of record in the previous Office Action mailed March 16, 2022 have been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed June 29, 2022.
NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0284982) in view of Biler (US 2012/0147528), and further in view of Shi et al. (US 2015/0029642).
	Regarding claims 1, 4-9, 13 and 14, Chen teaches a conductive coating composition for electronic devices including electrodes (abstract) comprising a conductive polymer doped with a polyanion as PEDOT:PSS (i.e. poly(3,4-ethylenedioxythiphene and a primary counterion comprising one or more repeat units having a negatively charged functional group, which is PSS [polystyrene sulfonate])[0018] (Clevios PH 1000, which is a PEDOT:PSS dispersion [0020], which the examiner notes is identical to that used by Applicant (see Spec., pages 21-23, Examples 1-5), a solvent including polar solvents (i.e. secondary dopant) such as N-methylpyrrolidone, dimethylformamide, and dimethylsulfoxide, and mixtures thereof [0025 and 0029], a crosslinking agent [0031], and a surfactant [0034]. The coating is applied to various electronic products (i.e. substrates) (abstract). In regard to claims 4-6, “PSS” is polystyrene sulfonate. In regard to claim 7, Chen teaches that the solvent may be water (see, for example, paragraph 0025), so Chen teaches that the PEDOT:PSS dispersion may be in the form of an aqueous dispersion. In regard to claim 8, Chen teaches that the solvent may be an organic solvent such as alcohol, alcohol ether, or ketone (see, for example, paragraph 0025), so Chen teaches that the solvent of the PEDOT:PSS dispersion may be an organic solvent such as alcohol, alcohol ether, or ketone. In regard to claim 9, Chen teaches that the secondary dopant may be N-methylpyrrolidone, dimethylformamide, and dimethylsulfoxide, and mixtures thereof [0029]. Regarding claim 13, Chen teaches that the coating comprises benzotriazoles [0035]. In regard to claim 14, the polar solvent [0025 and 0029] is identified as the secondary doping agent in regard to claim 1 above. In the instance taught by Chen where a combination of polar solvents is used [0025 and 0029], the additional polar solvent corresponds to the polar solvent (that is a swelling agent) as recited in claim 14.
 
	Chen teaches the inclusion of a non-conductive organic polymer selected from polyesters, epoxy resins, polyurethanes, silicone resins etc., used as a binder for the purpose of dispersing uniformly the conductive polymer [0021], but does not expressly teach a flexibility enhancer comprising a material from the list as recited in claim 1.

	Biler is in the related field of dispersions of conductive polythiophene polymers and coatings thereof (abstract), such as those of 3,4-ethylenedioxithiphene [0027]. Specifically, Biler teaches the dispersion comprising binders such as polyvinyl alcohols, polyvinylpyrrolidone, polyacrylic acid esters, polyethers, polyesters, polyurethanes, epoxide resins, and silicone resins [0041]. The binder materials are equivalently disclosed.

	Chen and Biler are both in related fields concerning conductive coatings and employing
overlapping materials. It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have exchanged the binder of Chen with that of Biler, including those which comprise polyvinyl alcohol and/or polyvinylpyrrolidone, as such materials are art recognized equivalents used for the same purpose (e.g. as binders), and thus establishes a prima facie case of obviousness (MPEP 2144.06 II). The binder of Chen/Biler reads on the flexibility enhancer as claimed by Applicant.

	Further, while Chen does teach examples of crosslinking agents such as an epoxy curing agent (paragraph [0031], “curing agent” is another term for “crosslinking agent”), Chen does not expressly teach a curing/crosslinking agent from the list as recited.

	Shi et al. is in the related field of dispersions of conductive polythiophene polymers and coatings thereof in electronic devices [see, for example, paragraphs 0015, 0024, 0025 and 0059, “PEDOT” stands for poly(3,4-ethylenedioxithiphene), see paragraph 0003], such as those of 3,4-ethylenedioxythiophene [see, for example, claim 76, and note that paragraph 0003 identifies poly(3,4-ethylenedioxythiophene) as the most commercially successful conductive polymer used in capacitors, solar cells and LED displays].

	Shi et al. teach a dual crosslinker system including the combination of two crosslinking agents of (a) an organofunctional silane and (b) an organic compound with at least two functional groups selected from the group consisting of epoxy and carboxylic acid, which provides a surprising synergy when compared with single crosslinker systems, and which results in increased structural stability of the PEDOT coating/layer as compared with PEDOT coatings/layers that do not include the dual crosslinker system of Shi et al. (see, for example, paragraphs 0020, 0031-0034 and paragraph 0005, where ESR is identified as Equivalent Series Resistance (ESR) and is identified as a measure of the mechanical integrity during thermo mechanical stresses of interface between the cathode layer, cathodic conductive layers, conductive adhesive, and lead frame, where lower ESR indicates better mechanical integrity).

	Shi et al. teach that vinyltrimethoxysilane is a suitable material for the first crosslinking agent (a) an organofunctional silane of the dual crosslinker system including the combination of two crosslinking agents (see, for example, paragraph 0038). 

	Since Chen teach that an epoxy is a suitable material for the crosslinking agent of Chen (paragraph [0031]), and since Shi et al. teach that epoxy is a suitable material for the second crosslinking agent (b) of the dual crosslinker system of Shi et al., it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the single epoxy crosslinking agent of Chen (and of the composition taught by the proposed combination of Chen and Biler as discussed above) with the dual crosslinker system of Shi et al. comprising (a) an organofunctional silane and (b) an epoxy crosslinking agent, in order to improve the mechanical/structural integrity of the PEDOT conductive coating taught by Chen and Biler for the reasons discussed above. Further, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used vinyltrimethoxysilane as the (a) an organofunctional silane of the dual crosslinker system of Shi et al., since Shi et al. disclose vinyltrimethoxysilane as suitable for the (a) an organofunctional silane of the dual crosslinker system as discussed above.

	Regarding claim 2, Modified Chen does not expressly teach the electrical resistance of the coating to increase by no greater than 50% after 600 flexing cycles when the coating is applied to a substrate having an outer Ditmer of 0.25 inches and each cycle comprises flexing the coated substrate about a bend radius of 1.25 inches. In this respect, however, as the coating of modified Chen is identical to that as claimed, it would be expected to have the same electrical resistance after the flexing cycles as recited, absent an objective contrary showing. When the claimed and prior art products are identical or substantially identical in structure or composition, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).

	Regarding claim 10, Chen teaches that the surfactant may be an unsaturated polycarboxylic acid (i.e. carboxylate) [0034].

	Regarding claim 16, Chen teaches the crosslinking agent (Chen, [0031]) in an amount of from 0 wt.% to 60 wt.% (i.e. overlapping with 0.1% to 10%) (Chen, [0032]) and the surfactant from 0 wt.% to 15 wt.%) (i.e. overlapping with 0.01% to 5%) (Chen, [0034]).

	While Chen teaches the solvent component being from 80 wt.%-99.5 wt.% (Chen, [0030]) and thus does not teach the range of the secondary doping agent as claimed, the examiner notes that Applicant discloses the secondary doping agent in the final coating (to which claim 1 and 16 are drawn) being “...mostly or completely removed during thermal curing” (PGPub/Spec., [0055]). Likewise, Chen teaches the coating to be dried and cured (Chen, [0048, 0071, 0076}). Consequently, it would be expected that both finished coatings (that as claimed and of the prior art) have the identical secondary doping agent concentration, absent an objective contrary showing. The examiner notes that even though product-by-process claims (i.e. the final coated substrate obtained by the process including the claimed precursor composition) are limited to and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). In this case, the end product of the prior art would be expected to overlap with that as claimed for each claimed component as just discussed.

Claims 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0284982) in view of Biler (US 2012/0147528), and further in view of Shi et al. (US 2015/0029642), and further in view of Masahiro (US 2010/0252782).

	Chen, Biler and Shi et al. teach the coating as discussed above in regard to claim 1.

	In regard to claim 3, Chen, Biler and Shi et al. are silent with regards to the inclusion of a conductive filler as claimed in claim 3. 

	Masahiro is in the related field of conductive polymer coatings (abstract), such as those of poly(3,4 ethylenedioxythiophene) [0043]. In particular, Masahiro teaches the addition of carbon black in the amount of from 0.01 to 10 wt.% (i.e. sufficient to reduce contact resistant and no more than about 25%) for reducing contact resistance without decreasing transparency [0080]. Further, sodium dodecyl sulfate is preferred for improving dispersability of the carbon black [0081, 0084].
	Since Masahiro disclose inclusion of carbon black in a PEDOT conductive coating in order to reduce contact resistance but not reduce transparency [0080] in an amount of from 0.01 wt.% to 10 wt.% (which overlaps with the clamed range of no more than about 25 %), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included carbon black in an amount of from 0.01 wt.% to 10 wt.% in the PEDOT conductive coating taught by Chen, Biler and Shi et al. Examiner notes that the carbon black of Masahiro is a conductive filler, since carbon black is a conductive filler, and that its presence would additionally reduce contact resistance of the polymeric coating. The examiner notes, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05 |).

 	In regard to claim 11, Chen, Biler and Shi et al. are silent with regards to the inclusion of a surfactant that is dodecylbenzenesulfonic acid or sodium dodecyl sulfate as claimed in claim 11.  Chen teaches ionic and nonionic surfactants [0034], but does not expressly teach dodecylbenzenesulfonic acid nor sodium dodecyl sulfate.
	Masahiro, however, teaches the combination of carbon black and sodium dodecyl sulfate as discussed above in regard to claim 3 (claim 11 does not depend upon claim 3, it depends upon claim 1, but the sodium dodecyl sulfate of Masahiro is intended to function as a dispersant of the carbon black of Masahiro). Masahiro discloses that sodium dodecyl sulfate is preferred for improving dispersability of the carbon black [0081, 0084]. As discussed above in regard to claim 3, since Masahiro disclose inclusion of carbon black in a PEDOT conductive coating in order to reduce contact resistance but not reduce transparency [0080] in an amount of from 0.01 wt.% to 10 wt.% (which overlaps with the clamed range of no more than about 25 %), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included carbon black in an amount of from 0.01 wt.% to 10 wt.% in the PEDOT conductive coating taught by Chen, Biler and Shi et al., and it further would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included sodium dodecyl sulfate as a component of the conductive coating comprising carbon black in order to improving dispersability of the carbon black, as taught by Masahiro.

	Regarding claim 12, Chen, Biler and Shi et al. do not expressly teach the coating comprising monomer additives from the list recited.

	Masahiro teaches the inclusion of a polyfunctional acrylic compound [0113] for providing crosslinking between the conductive polymer and polyanion thus improving electrical conductivity and coating film strength [0134]. Examples of polyfunctional acrylic monomers include one or more methacrylate monomers [0135].

	It would have been obvious to one skilled in the art to have included one or more methacrylate monomers in the composition taught by Chen, Biler and Shi et al. for the purpose of improving electrical conductivity and coating film strength as taught by Masahiro.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (USPN
7,013,182) in view of Chen (US 2013/0284982), and further in view of Biler (US 2012/0147528), and further in view of Shi et al. (US 2015/0029642).

	Krishnan teaches a lead comprising an electrode (abstract) which is clearly seen to be cylindrical (Fig. 3). The electrode 14 (i.e. cylindrical tube electrode) comprises an uninsulated, helically wound shocking coil 20 covered by a pliable, electrically conductive sheath 22 (i.e. cylindrical tube) (col. 2, lines 41-45, Fig. 3). The sheath 22 is taught to be tubular (i.e. cylindrical tube comprising an inner lumen and an outer surface) (col. 2, lines 45-48), and is coated with an electrically conductive coating (i.e. electrically conductive coating comprising one or more conductive layers) (col. 3, lines 49-48) on the outer surface of the sheath (col. 3, lines 30-34).

	Krishnan, however, does not teach the conductive coating to comprise the electrically
conductive polymeric coating of claim 15.

	Chen is in the related field of electrically conductive coatings for electronic devices including electrodes (abstract). Specifically, Chen teaches a conductive coating composition comprising a conductive polymer doped with a polyanion as PEDOT:PSS (i.e. poly(3,4-ethylenedioxythiphene and a primary counterion comprising one or more repeat units having a negatively charged functional group, which is PSS [polystyrene sulfonate])[0018] (Clevios PH 1000, which is a PEDOT:PSS dispersion [0020], which the examiner notes is identical to that used by Applicant (see Spec., pages 21-23, Examples 1-5), a solvent including polar solvents (i.e. secondary dopant) such as N-methylpyrrolidone, dimethylformamide, and dimethylsulfoxide, and mixtures thereof [0025 and 0029], a crosslinking agent [0031], and a surfactant [0034]. The coating is applied to various electronic products (i.e. substrates) (abstract). In regard to claims 4-6, “PSS” is polystyrene sulfonate.

	Chen teaches the inclusion of a non-conductive organic polymer selected from polyesters, epoxy resins, polyurethanes, silicone resins etc., used as a binder for the purpose of dispersing uniformly the conductive polymer [0021], but does not expressly teach a flexibility enhancer comprising a material from the list as recited in claim 1.

	Biler is in the related field of dispersions of conductive polythiophene polymers and coatings thereof (abstract), such as those of 3,4-ethylenedioxithiphene [0027]. Specifically, Biler teaches the dispersion comprising binders such as polyvinyl alcohols, polyvinylpyrrolidone, polyacrylic acid esters, polyethers, polyesters, polyurethanes, epoxide resins, and silicone resins [0041]. The binder materials are equivalently disclosed.

	Chen and Biler are both in related fields concerning conductive coatings and employing
overlapping materials. It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have exchanged the binder of Chen with that of Biler, including those which comprise polyvinyl alcohol and/or polyvinylpyrrolidone, as such materials are art recognized equivalents used for the same purpose (e.g. as binders), and thus establishes a prima facie case of obviousness (MPEP 2144.06 II). The binder of Chen/Biler reads on the flexibility enhancer as claimed by Applicant.

	Further, while Chen does teach examples of crosslinking agents such as an epoxy curing agent (paragraph [0031], “curing agent” is another term for “crosslinking agent”), Chen does not expressly teach a curing/crosslinking agent from the list as recited.

	Shi et al. is in the related field of dispersions of conductive polythiophene polymers and coatings thereof in electronic devices [see, for example, paragraphs 0015, 0024, 0025 and 0059, “PEDOT” stands for poly(3,4-ethylenedioxithiphene), see paragraph 0003], such as those of 3,4-ethylenedioxythiophene [see, for example, claim 76, and note that paragraph 0003 identifies poly(3,4-ethylenedioxythiophene) as the most commercially successful conductive polymer used in capacitors, solar cells and LED displays].

	Shi et al. teach a dual crosslinker system including the combination of two crosslinking agents of (a) an organofunctional silane and (b) an organic compound with at least two functional groups selected from the group consisting of epoxy and carboxylic acid, which provides a surprising synergy when compared with single crosslinker systems, and which results in increased structural stability of the PEDOT coating/layer as compared with PEDOT coatings/layers that do not include the dual crosslinker system of Shi et al. (see, for example, paragraphs 0020, 0031-0034 and paragraph 0005, where ESR is identified as Equivalent Series Resistance (ESR) and is identified as a measure of the mechanical integrity during thermo mechanical stresses of interface between the cathode layer, cathodic conductive layers, conductive adhesive, and lead frame, where lower ESR indicates better mechanical integrity).

	Shi et al. teach that vinyltrimethoxysilane is a suitable material for the first crosslinking agent (a) an organofunctional silane of the dual crosslinker system including the combination of two crosslinking agents (see, for example, paragraph 0038). 

	Since Chen teach that an epoxy is a suitable material for the crosslinking agent of Chen (paragraph [0031]), and since Shi et al. teach that epoxy is a suitable material for the second crosslinking agent (b) of the dual crosslinker system of Shi et al., it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the single epoxy crosslinking agent of Chen (and of the composition taught by the proposed combination of Chen and Biler as discussed above) with the dual crosslinker system of Shi et al. comprising (a) an organofunctional silane and (b) an epoxy crosslinking agent, in order to improve the mechanical/structural integrity of the PEDOT conductive coating taught by Chen and Biler for the reasons discussed above. Further, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used vinyltrimethoxysilane as the (a) an organofunctional silane of the dual crosslinker system of Shi et al., since Shi et al. disclose vinyltrimethoxysilane as suitable for the (a) an organofunctional silane of the dual crosslinker system as discussed above. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used the conductive PEDOT coating taught by Chen, Biler and Shi et al. as the conductive coating of Krishnan, since the coatings disclosed by Chen, Biler and Shi et al. both individually and in combination are for electronic devices (including where the conductive coating of Chen is specifically disclosed as a coating for an electrode [abstract]).

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejections made of record in the previous Office Action mailed March 16, 2022 are moot due to the withdrawal of these rejections, and the introduction of the Shi et al. (US 2015/0029642) reference, which teaches vinyltrimethoxysilane as a suitable crosslinking agent in combination with an epoxy crosslinking agent in a PEDOT conductive coating for electronics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788